Title: To Thomas Jefferson from Benjamin Waterhouse, 3 July 1824
From: Waterhouse, Benjamin
To: Jefferson, Thomas

Dear Sir,  Cambridge July 3d 1824In reflecting on my late journey south, I found one omission to regret, and especially as I remember you seemed to urge it—I mean my declining the invitation of Mr Monroe—and I have accordingly explained it in a letter to him thus—It was spoken of at the Presidential house, in Washington (at my intimation) that I should go to the examination at West Point; on the high probability that Mr Everett would be, officially prevented, as a secretary of the Banker-hill association. The President observed “you will hardly be back time enough”—I told Mr Monroe, that from your elevated castle, I saw, or thought I saw, a storm gathering below, & therefore felt the necessity of descending to the Potomac while I might; and that I had not attained it, before the storm arose & the windows of Heaven opened, the rain descended & the floods came, and all encreased to fury. I told him that nothing but the threatening of such a war of Elements should, or ever ought, to prevent me from paying my respects to Prest Monroe, for whom I entained a more than ordinary esteem.You may perceive that some of us are of opinion that we have among us, an error, that it said, to be “worse than the sin of witch craft ”.Not a sentiment, or a word was uttered commemorative of those two proscribed patriots!Samuel Adams was always a stern opposer of those baleful exhibitions—the English dramas, represented by British Actors.—When our State, & city authorities lately attended one of them, they saw columns covered with the names of “all ” our American worthies. The miserable Hall’s name was inserted, while that of Samuel Adams was omitted. To glorify our living selves in the grand object of the late parades—General Fayette bears the trial of his pationce with constitutional fortitude.B. W.—A Washington paper, I understand, has mentioned my name in connexion with one of your University professorships—from what source I cannot conceive, as I never dreamt of such a thing. A man born in 1754, should consider himself a fixture. If “the powers above us” would wish to send me abroad, provided it was not to Spain—Portugal, or Algiers I would go cheerfully—